PoRter, J.
(dissenting): The automobile was moving faster *616than the switch engine and the view of the crossing was "unobstructed. The street light under which these young people passed as they approached the crossing was bright enough to light up the end of the depot seventy feet south so that the finding of the jury that it was not bright enough to light up the crossing seventy feet to the west should have been set aside, and also the finding that if plaintiff had stopped before going on the track and looked and listened she could have heard or seen the approaching engine.
In a similar case, cited in the opinion, where a young couple were riding in a horse-drawn vehicle in the nighttime and approached a railway crossing, it was held that they were engaged in a joint enterprise, and because the young woman was in fact looking out for herself, but made no effort to avoid the danger, she was chargeable with contributory negligence. (Bush v. Railroad Co., 62 Kan. 709, 64 Pac. 624.) In the present ease the young people were more interested in themselves than in their surroundings. I think the decision is in conflict with a half dozen crossing cases recently decided.